Frank Stanley, plaintiff in error, here designated the defendant, was on April 6, 1921, convicted of conjoint robbery, with his punishment fixed by a jury at confinement in the state penitentiary for a term of 15 years.
This is a companion case to case No. A-4097, Shouquette v. State, 25 Okla. Crim. 169, 219 P. 727, just decided. The trial of this case followed immediately after the trial of the Shouquette Case. The defendants in the two cases were originally charged jointly with the offense, but on application a severance was granted, and each was tried separately.
The facts as developed in this case were much like those recited in the opinion in the Shouquette Case, and for the sake of brevity they will not be repeated at length in this opinion. So far as is material to the issues involved, the facts shown in this case differ from those in the Shouquette Case in that there was some positive evidence in this case that no part of the plans and preparations for robbing the Sperry bank were formulated or executed at Sandy McMillan's roadhouse, as appeared in the Shouquette Case; that, on the contrary, the arms used in the robbery were brought to Tulsa by the detective Saunders and were not procured at Sandy McMillan's roadhouse. In this case there was more evidence tending to show that Saunders, the procurer and decoy, planned the alleged robbery, and induced the others who participated to join with him in the forcible taking *Page 198 
of the money from the bank, and that without these inducements on his part the robbery of this bank would probably never have occurred. Here, as in the Shouquette Case, it was shown that Saunders, the hired detective, was the chief actor, the man who forcibly took the money and distributed it among his companions, including the defendant.
As in the Shouquette Case, instructions were requested on these issues, which were by the court refused. The findings of law in this case will therefore be the same as in the Shouquette Case, to which reference is made for a more complete recital of facts, in order to better comprehend and understand the deductions set out in the syllabus hereto.
The judgment of the trial court is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion and the opinion in the Shouquette Case.
MATSON, P.J., and DOYLE, J., concur.